DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 17, 19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the mean reason for allowance of the claim under discussion is the inclusion of “a first control unit configured to perform control to decrease a transmission output of the second apparatus when a value indicated by the first information is greater than a first predetermined value, and perform control to increase the transmission output of the second apparatus when the value indicated by the first information is less than a second the predetermined value; and a second control unit configured to perform control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the transmission output controlled by the first control unit performs, in parallel, communication with the first apparatus via the plurality of transmission channels using distributed multi-input and multi-output (MIMO) complying with IEEE 802.11 serie standard” as the prior art of record in stand-alone nor in combination read into the amended claim. The following references illustrate the art as of the application date. The coordinated control of configuration parameter such as power control across parallel communication devices is not explicitly indicated in the art of record and the additional references such as US-20200052832-A1 to Tian discloses usage of different feedback controls to control configuration parameters in this case using HARQ feedback; US- 20200396695-A1 to Bhushan discloses the controlling of transmission power across basic service sets only disclose parts of the disclosed claim. Claims 17 and 19 receive similar treatment as claim 1. Claim 22 is allowed as it includes “receiving information about a communication quality in communication about a mobile station before using the two or more base stations to communicate with the mobile station via a plurality of transmission channels; determining, based on the information, transmission power for a first base station and/or a second base station of the plurality of base stations so that a difference between a signal strength at which the mobile station receives a first signal transmitted from the first base station to the mobile station and a signal strength at which the mobile station receives a second signal transmitted from the second base station to the mobile station becomes smaller; and performing control in such a manner that a communication with the mobile station by the first base station and the second base station is performed using a distributed multi-input and multi-output (MIMO) method based at least on the determined transmission power for the first base station and/or the second base station “as the prior art or record in stand-alone form nor in combination read in to the disclosed claim as supported by the specification.  The closest prior art US-20190245606-A1 to Ha and US-20150092685-A1 to Lee use the concept of difference between base stations to calculate base station power transmission but do not address the concept to calculating to minimize the signal transmitted based on distributed MIMO as of the filing date between base station and the UE.
Claims 5-10, 21, 23-25 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476